Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 06, 2019

The Court of Appeals hereby passes the following order:

A20D0028. CROOMS INC d/b/a CROOMS QUALITY CARS v.
    CONVENIENCE STORES INC d/b/a FRESHWAY MARKET.

      Crooms Inc. (“Crooms”) filed a continuing garnishment action against
Convenience Stores, Inc. (“CSI”), seeking to collect a judgment it had obtained
against Katrina Smith, whom Crooms alleged was an employee of CSI. When CSI
failed to file an answer, the trial court entered default judgment against CSI and a writ
of fieri facias in favor of Crooms. CSI moved to set aside the default judgment on the
ground that it was not Smith’s employer. The trial court granted the motion, vacated
and set aside the default judgment, and canceled the writ of fieri facias. Crooms then
filed this application for discretionary appeal. We, however, lack jurisdiction.
      Generally, a party must follow the discretionary appeal procedure to appeal an
order in a garnishment case. See OCGA § 5-6-35 (a) (4). However, “[t]he grant of a
motion to set aside a default judgment . . . leaves the case pending in the trial court
below and is not a final judgment.” Laff Lines, Ltd. v. Dimauro, 186 Ga. App. 24, 25
(366 SE2d 375) (1988); see also Wright v. Wright, 139 Ga. App. 60 (228 SE2d 9)
(1976) (“In this garnishment case the trial court set aside a judgment against the
garnishee but did not terminate the garnishment proceeding. This order is not a final
judgment”). Because the order that Crooms wishes to appeal is not a final judgment,
Crooms was required to comply with the interlocutory appeal procedure set forth in
OCGA § 5-6-34 (b). See Laff Lines, 186 Ga. App. at 25. Although Crooms did file
a discretionary application, OCGA § 5-6-35, which governs discretionary appeal
procedure, does not excuse a party seeking appellate review of an interlocutory order
from complying with the additional requirements of OCGA § 5-6-34 (b). See Bailey
v. Bailey, 266 Ga. 832 (471 SE2d 213) (1996); compare Principal Lien Svcs. v. Nah
Corp., 346 Ga. App. 277 (814 SE2d 4) (2018) (garnishor properly filed discretionary
application from trial court order that set aside default judgment and dismissed
garnishment action).
      Crooms’s failure to comply with the interlocutory appeal procedure deprives
us of jurisdiction to consider this discretionary application, which is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                09/06/2019
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.